DETAILED ACTION
	This office action is in response to the RCE filed on 8/11/2022 in which claims 1-6, and 8-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 8-10 have been considered but are moot because the new ground of rejection does not rely on all of the references argued in the prior rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaku (US20160359731A1) in view of Weaver (US6873618B1) and Clune et al. (US20030120806A1).
As to claims 1 and 8, Kaku teaches a relay device configured to relay a received frame, the relay device comprising: ([0033] That is, each switch 51-54 receives a frame via a subject port that is one of the ports P1-P4, and then determines a port serving as a transfer-destination port of the received frame among the ports P1-P4 based on the MAC address table 71 and a transmission-destination MAC address included in the received frame.) 
a plurality of communication ports respectively connected with a plurality of communication lines; ([0024] Each switch 51-54 includes (i) a plurality of ports P1-P4, e.g., four ports P1-P4 [0023] As in FIG. 1, the communication network 1 includes electronic control units (ECUs) 11-22 and communication lines 31-42,)
a receiver that receives a frame addressed to a transfer destination device connected through one of the communication ports from the one of the plurality of communication ports; ([0033] That is, each switch 51-54 receives a frame via a subject port that is one of the ports P1-P4, and then determines a port serving as a transfer-destination port of the received frame among the ports P1-P4 based on the MAC address table 71 and a transmission-destination MAC address included in the received frame.)
But does not specifically teach:
a selector that selects one or more of the plurality of communication ports respectively connected to one or more of a plurality of transfer destination devices among the plurality of communication ports, based on connection information indicating through which of the one or more of the communication ports the one or more of the transfer destination devices are connected and group information including information indicating whether the one or more of the transfer destination devices belong to a predetermined group when the frame received by the receiver is to be relayed to the one or more of the transfer destination devices; and 
a transmitter that transmits the frame through selected one or more of the communication ports, 
wherein the selector is configured such that when the frame is to be relayed to the plurality of transfer destination devices, the selector determines whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports based on the connection information and the group information, and
The selector is configured to determine whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports, minimizing a numerical number of routed other relay devices.
However Weaver teaches a selector that selects one or more of the plurality of communication ports respectively connected to one or more of a plurality of transfer destination devices among the plurality of communication ports, based on connection information indicating through which of the one or more of the communication ports the one or more of the transfer destination devices are connected and group information including information indicating whether the one or more of the transfer destination devices belong to a predetermined group when the frame received by the receiver is to be relayed to the one or more of the transfer destination devices; and (clam 4 describes forwarding packets based on group information and connection information) 
a transmitter that transmits the frame through selected one or more of the communication ports, (claim 4 forwarding the multicast data packet out each identified port.)
wherein the selector is configured such that when the frame is to be relayed to the plurality of transfer destination devices, the selector determines whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports based on the connection information and the group information. (Fig. 2 step 224 forward all packets out of all ports or step 240 determine appropriate ports out which to forward multicast packet and step 250 forward packet out of determined ports. Col 3 lines 56-59 the present invention is robust in the sense that if a path exists between a source node and a destination node that is a member of the multicast group, the path is made available for transmission of multicast traffic)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Kaku with the method from Weaver in order to minimize the duplication of multicast data packets.
But does not specifically teach:
The selector is configured to determine whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports, minimizing a numerical number of routed other relay devices.
However Clune teaches The selector is configured to determine whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports, minimizing a numerical number of routed other relay devices. ([0006] describes which output ports the multicast packet should be sent on and using the shortest path to the destination.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the multicast methods of Kaku in view of Weaver with the multicast list of Clune in order to significantly reduce the memory storage requirements at the network processor, as compared with the prior art


Claims 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaku in view of Weaver, Clune and further in view of Clave et al. (BR PI0716887 A2).
As to claim 2, Kaku in view of Weaver and Clune teaches the relay device according to claim 1, wherein: 
But Kaku in view of Weaver and Clune does not specifically teach:
the relay device is defined as a host relay device; 
one or more relay devices other than the host relay device are defined as one or more of other relay devices; 
each of the plurality of communication ports is respectively connected to one or more of the other relay devices through one or more of a plurality of communication lines; 
the connection information includes information indicating to which of the host relay device and the one or more of the other relay devices the one or more of the transfer destination devices are connected; and 
a numerical number of relay devices disposed between the host relay device and the one or more of the transfer destination devices is defined a numerical number of hops; and 
the selector selects the one or more of the communication ports having a smallest numerical number of hops among the plurality of communication ports based on the connection information.
However Clave teaches the relay device is defined as a host relay device; (pg 29 lines 5-29 establishing a mesh network comprising at least one master node pg 97 lines 22-30 describes creating a master relay host)
one or more relay devices other than the host relay device are defined as one or more of other relay devices;  (pg 29 line 5-29 establishing a mesh network comprising at least one master node and a plurality of node devices)
each of the plurality of communication ports is respectively connected to one or more of the other relay devices through one or more of a plurality of communication lines;  (pg line 5-29 configuring the two-way communications network between at least one master node and each of the plurality of node devices)
the connection information includes information indicating to which of the host relay device and the one or more of the other relay devices the one or more of the transfer destination devices are connected; and  (pg 29 lines 5-29 assigning noticeable to each node based on the number of hops that the node is distant from the master node, so that the nodes farthest from the master node are assigned higher numbers; Identification on each node of neighboring nodes where neighbors with a lower level are identified as node parents, neighbors having an equal level are identified as siblings, and neighbors having a higher level are identified as children; the diffusion of a message from the master node to higher level nodes; and the assignment of recognition sequences to child nodes in messages broadcast by the parent nodes.)
a numerical number of relay devices disposed between the host relay device and the one or more of the transfer destination devices is defined a numerical number of hops; and (pg 29 lines 5-29 assigning noticeable to each node based on the number of hops that the node is distant from the master node, so that the nodes farthest from the master node are assigned higher numbers;)
the selector selects the one or more of the communication ports having a smallest numerical number of hops among the plurality of communication ports based on the connection information. (pg 53 lines 3-23 to select the shortest transmission path for said central installation root node based on only in its own computed average propagation delay and in a global propagation delay information stored in its immediate neighbors. With such an arrangement, communications between the centrally located deieriz node and said plurality of node devices can be optimized.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay method of Kaku in view of Weaver with the structure of Clave in order to optimize communication between devices.
As to claims 9 and 10, Kaku in view of Weaver and Clune teaches the relay device according to claim 1, wherein: the selector is configured to determine whether the selector selects one of the plurality of communication ports or the selector selects the plurality of communication ports, so as to minimize a total of the numerical number of hops.  (Clune [0006] describes which output ports the multicast packet should be sent on and using the shortest path to the destination.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the multicast methods of Kaku in view of Weaver with the multicast list of Clune in order to significantly reduce the memory storage requirements at the network processor, as compared with the prior art.
But does not specifically teach:
wherein: the numerical number of routed other relay devices between the host relay device and the one or more of the transfer destination devices is defined as a numerical number of hops, and 
However Clave teaches wherein: the numerical number of routed other relay devices between the host relay device and the one or more of the transfer destination devices is defined as a numerical number of hops, and 
(Clave pg 29 lines 5-29 assigning noticeable to each node based on the number of hops that the node is distant from the master node, so that the nodes farthest from the master node are assigned higher numbers;) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay method of Kaku in view of Weaver with the structure of Clave in order to optimize communication between devices.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaku in view of Weaver, Clune, Clave, and further in view of Kadowaki et al. (US20080062901A1) 
As to claim 3, Kaku in view of Weaver, Clune and further in view of Clave teaches the relay device according to claim 2, 
But does not specifically teach:
wherein: the transmitter is configured to generate a frame in which information of the numerical number of hops is added to the received frame, and transmit a generated frame when the frame received by the receiver is transmitted from a communication device connected to the host relay device.
However Kadowaki teaches wherein: the transmitter is configured to generate a frame in which information of the numerical number of hops is added to the received frame, and transmit a generated frame when the frame received by the receiver is transmitted from a communication device connected to the host relay device. ( [0071] The hop number setting means 20 decrements a hop counter included in the header of packet PKT output from the register 19 by "1", and outputs the packet PKT to the wireless interface module 16.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay devices and messages of Kaku in view of Weaver and Clave with the hop counter of Kadowaki in order to prevent continuous relaying of a packet.
As to claim 4, Kaku in view of Weaver, Clune, Clave and further in view of Kadowaki teaches the relay device according to claim 3, further comprising: a transmission determination unit that determines whether the received frame is to be transmitted to the one or more of the other relay devices, based on the numerical number of hops when the received frame includes information of the numerical number of hops; and the transmitter transmits the received frame when the transmission determination unit determines that the received frame is to be transmitted to the one or more of the other relay devices and the received frame includes the information of the number of hops. (Kadowaki [0107] The Hop Counter consists of, for example, 4 bits of data, and a prescribed numerical value is stored in the Hop Counter. Every time a packet PKT is relayed, the Hop Counter is decreased by "1", and when the numerical value stored in the Hop Counter reaches "0", the packet PKT is no longer relayed.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay devices and messages of Kaku in view of Weaver and Clave with the hop counter of Kadowaki in order to prevent continuous relaying of a packet.
As to claim 5, Kaku in view of Weaver, Clune, Clave and further in view of Kadowaki teaches the relay device according to claim 4, wherein: the transmitter is configured to update the information of the numerical number of hops included in the received frame to information of a new numerical number of hops obtained by subtracting the numerical number of hops, and transmits a frame to which the information of the new numerical number of hops is added when the received frame is to be transmitted. (Kadowaki [0107] The Hop Counter consists of, for example, 4 bits of data, and a prescribed numerical value is stored in the Hop Counter. Every time a packet PKT is relayed, the Hop Counter is decreased by "1", and when the numerical value stored in the Hop Counter reaches "0", the packet PKT is no longer relayed.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay devices and messages of Kaku in view of Weaver and Clave with the hop counter of Kadowaki in order to prevent continuous relaying of a packet.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaku in view of Weaver, Clune, Clave, and further in view of Kaku (US20170041161A1) hereinafter; “Kakutwo;”.
	As to claim 6, Kaku in view of Weaver, Clune, and Clave teaches the relay device according to claim 2, wherein: the one or more of the other relay devices are connected to each other in a ring shape through the one or more of the communication lines respectively connected to each of the communication ports;  (Kaku [0027] That is, the switches 51-54 are connected to form a ring circuit (i.e., ring connection or ring topology) by connecting the ports P1 and P2 of one of the switches 51-54 to the ports P1 and P2 of another one of the switches 51-54.)
	But does not specifically teach:
the relay device further comprising: an abnormality detector configured to detect an abnormality of the plurality of communication lines, wherein: the selector selects the one or more of the communication ports to which the one or more of the communication lines, in which the abnormality is not detected, are connected when the abnormality is detected in another one of the plurality of communication lines.
However Kakutwo teaches the relay device further comprising: an abnormality detector configured to detect an abnormality of the plurality of communication lines, wherein: the selector selects the one or more of the communication ports to which the one or more of the communication lines, in which the abnormality is not detected, are connected when the abnormality is detected in another one of the plurality of communication lines. (Kakutwo [0172] When the communication path is normal (Le., in a normal state), each switch 51 to 54 transmits the relay target frame from one of the ring ports P1, P2. When an abnormality occurs in any section of the communication path between adjacent switches, each switch 51 to 54 transmits the relay target frame from the ring port P1, P2 that avoids the specified abnormal section of the communication path.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the relay method of Kaku in view of Weaver with the method from Kakutwo in order to perform communication and ensure reliability. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/           Examiner, Art Unit 2465